COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     YHR Mason Road Partner, LP v. 7-7 Cleaners, Inc.

Appellate case number:      01-18-00849-CV

Trial court case number:    2015-68852

Trial court:                152nd District Court of Harris County

        Appellant, YHR Mason Road Partner, LP, has filed a “Motion to Abate Appeal” for
the trial court to enter findings of fact and conclusions of law. The record shows that
appellant requested findings of fact and conclusions of law on July 11, 2018. See TEX. R.
CIV. P. 296. Appellant further filed a notice of past-due findings of fact and conclusions
of law on August 2, 2018. See id. 297. Appellant filed a notice of appeal on September
21, 2018. See TEX. R. APP. P. 26.1(a). Because the trial court has not issued findings of
fact or conclusions of law, appellant moved on September 25, 2018, for an order abating
this appeal and requiring the trial court to issue findings of fact and conclusions of law.
        Because appellant timely filed a request for findings of fact and conclusions of law
and a notice of past due findings, the trial court had a mandatory duty to file findings of
fact and conclusions of law and erred by failing to do so. See TEX. R. CIV. P. 296, 297;
Nationwide Capital Funding, Inc. v. H. Epps. Co., No. 13–04–308–CV, 2006 WL
1030105, at *2 (Tex. App.—Corpus Christi Apr. 20, 2006, no pet.) (mem. op.); Elec.
Power Design, Inc. v. R.A. Hanson Co., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th
Dist.] 1991, no writ), overruled on other grounds by In re Gillespie, 124 S.W.3d 699 703–
04 (Tex. App.—Houston [14th Dist.] 2003, orig. proceeding).
        Accordingly, we grant appellant’s motion to abate this appeal. We therefore abate
this appeal and remand this case to the trial court. On remand, we order the trial court to
file findings of fact and conclusions of law within 30 days of the date of this order. See
TEX. R. APP. P. 44.4(b); Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 773 (Tex.
1989); Elec. Power Design, 821 S.W.2d at 171. We further order the trial court clerk to


                                             1
file a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law within 45 days of the date of this order.

Judge’s signature: __/s/ Sherry Radack______
                    Acting individually  Acting for the Court
Date: __December 11, 2018___




                                         2